DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending.
Claims 1-9 are subject to a restriction requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, drawn to a component-manufacturing tool.
Group 2, claim(s) 7-9, drawn to a component-manufacturing method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of the component manufacturing tool according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Japanese Publication JP 2012-114265 to Odajima cited in Information Disclosure Statement filed 1 November 2019 (herein Odajima, see machine translation) in view of WIPO Publication WO 2014/192630 to Morimoto et al. cited in Information Disclosure Statement filed 1 November 2019 (herein Morimoto, U.S. Pre-grant Publication 2016/0133500 cited in Information Disclosure Statement filed 1 November 2019 is being used as an English equivalent).  
Odajima teaches a semiconductor wafer holder (paragraph 0001) comprising a flexible holding frame having an inner frame and an outer frame with an adhesive holding layer sandwiched therebetween (paragraph 0009).  Figs 1-4 of Odajima show that the inner and outer frame are ring-shaped with an opening in the middle (paragraphs 0016-0017).  Odajima teaches that the wafer holder is used during a dicing operation after a back-grinding operation (paragraphs 0026-0027).
Odajima is silent as to the adhesive holding layer having a base layer and a holding layer and the elastic modulus of the adhesive holding layer.
Morimoto teaches a semiconductor wafer protective film (abstract) used during a dicing operation (Figs 3a-3b and paragraphs 0101-0103) wherein the protective film comprises a substrate layer 1, an absorbing layer 2, and an adhesive layer 3 (Fig 1 and paragraph 0023).  Morimoto teaches that the substrate layer 1 has a tensile modulus at 25°C of 0.05 GPa to 5 GPa, 50-5,000 MPa (paragraph 0029).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Morimoto teaches that the substrate layer 1 is formed from a thermoplastic elastomer such as butadiene-based elastomer or a styrene-isoprene-based elastomer (paragraph 0031).  Paragraph 0038 on page 18 of the instant specification discloses that suitable materials for the base layer include olefin-based thermoplastic elastomers and styrene-based thermoplastic elastomers.  Therefore, while Morimoto does not teach that substrate layer 1 has the recited elastic modulus ratio, one of ordinary skill in the art would reasonably expect that, given the overlapping elastic modulus and substantially similar materials, the substrate layer 1 of Morimoto would have the claimed ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive holding layer of Odajima to be the semiconductor wafer protective film of Morimoto because it has excellent solvent resistance (paragraph 0014).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783